 

Exhibit 10.2

 [tm2020563d1_ex10-2img001.jpg]

 

June 12, 2020

 

Delivery via PDF

 

(Revised June 16, 2020)

 

Daniel T. Oakley

 

Re:     Severance Agreement and Release of All Claims

 

Dear Daniel:

 

Effective June 30, 2020 your employment with Bioanalytical Systems, Inc. ("BASi"
or "Company") is being terminated. This letter will confirm certain agreements
between you and the Company concerning the resolution of all contractual and
other matters between the parties.

 

BASi is prepared to offer you a severance package with the terms detailed below.
Although you will have the full time period spelled out in paragraph 16 below to
consider this Agreement, your responsibilities as Chief Operating Officer will
end effective June 12, 2020; and you will remain an employee of the company
effective until June 30, 2020. Thereafter, you will not be entitled to any
additional compensation or to participate in any of BASi's benefit plans (except
as otherwise specifically provided herein) from BASi other than what may be
agreed to by the parties in the Agreement below.

 

Even if you do not sign this Agreement, BASi will (a) pay you for any accrued
but unused vacation days in accordance with Company policy; and (b) reimburse
you for previously incurred but unreimbursed business expenses in accordance
with Company policy. (c) you will have company provided benefits through June
30, 2020. Unless you notify BASi of a different bank account, your final pay
will be deposited in the bank account that you have previously designated for
direct deposit. Similarly, even if you do not sign this Agreement, you will be
offered benefits to which you are entitled under the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”), as modified below.

 

A.Terms

 

1.Definitions. The terms “you” and “your” and “Oakley” mean Daniel Oakley, and
anyone who has or obtains any legal right or claims through his. “BASi” and
“Company” mean Bioanalytical Systems, Inc. and include its past and present
officers, directors, employees, agents, related corporations and entities,
affiliates, principals, insurers, shareholders, attorneys, trustees,
subsidiaries, predecessors, successors and assigns, any and all employee benefit
plans (and any fiduciary of such plans) sponsored by BASi. “Agreement” means
this letter agreement which contains the terms of the severance package and
which includes a release of all claims arising out of Oakley’s employment
relationship with BASi and the termination of the employment relationship. “The
Parties” means Oakley and BASi.

 

2.Pursuant to this Agreement, Daniel Oakley will be deemed to have completed his
employment with BASi effective June 30, 2020 (the Effective Date).

 

 [tm2020563d1_ex10-2img002.jpg]

 

 

 

 

3.Payments and Benefits to be provided to Daniel Oakley. In exchange for and in
consideration of Daniel Oakley agreement to release all claims against BASi as
described in paragraph 4 and in consideration of the other promises contained in
this Agreement, BASi agrees as follows:

 

a.BASi agrees to pay you a severance benefit equivalent to 5 (five) months in
the form of salary continuation mirroring the payroll periods ("Severance
Period"), subject to normal payroll taxes and deductions. Unless you notify
BASi’s payroll department of a different bank account, this amount will be
deposited in the bank account that you have previously designated for direct
deposit;

 

b.Additionally, following the Release Effective Date, if you are eligible for
and timely elect to continue health insurance coverage under BASi's group health
care program pursuant to the federal law known as COBRA, then, you will be
responsible for the premium for the COBRA continuation coverage period up to a
maximum eighteen (18) month COBRA continuation period or, if sooner, when you
become eligible for health insurance coverage under another plan. Company shall
reimburse an amount equal to his monthly COBRA premiums for a period of five (5)
months after the Separation Date; provided that such payments will cease upon
becoming eligible for other health insurance.

 

c.Mr. Oakley agrees that he is entitled to exercise the 35,000 vested stock
options (refer to Schedule A Special Vest) held. Mr. Oakley agrees that he has
30 days from the date of termination to exercise any vested stock options
following a termination without cause. Mr. Oakley further agrees that he will
not be eligible for any bonuses, commissions, or other incentive compensation
paid by BASi following his termination effective date.

 

4.Claims released by Daniel Oakley. By signing this Agreement, Mr. Oakley
unconditionally and fully releases and forever discharges BASi from (a) any and
all possible claims, known or unknown, arising out of or from his employment
with BASi under any and all possible legal, equitable, tort, contract or
statutory theories, including but not limited to any claims for constructive or
wrongful discharge or breach of contract, except for any claims relating to
accrued and vested rights under a retirement plan; (b) any and all claims
arising on or before the date Daniel Oakley signs this Agreement, including but
not limited to any charges, claims, demands or actions under Title VII of the
Civil Rights Act of 1964 and the Equal Pay Act, 42 U.S.C. § 2000e et seq.,
Section 1981 of the Civil Rights Act of 1866, 42 U.S.C. § 1981, the Age
Discrimination in Employment Act, the Older Workers’ Benefit Protection Act, the
Americans with Disabilities Act, 42 U.S.C. § 12101 et seq., the Indiana Civil
Rights Law, the Employee Retirement Income Security Act, 29 U.S.C. § 1001 et
seq., the United States Constitution, the Indiana Constitution, any and all
amendments to said statutes, and any other federal, state or local statute or
law, ordinance or regulation, dealing in any way with employment or
employment-related benefits and all claims for costs and attorneys’ fees; and
(c) all claims Oakley may have against BASi arising out of Oakley’s employment
and/or termination of employment with BASi. Oakley agrees and understands that
any claims he may have under the aforementioned laws, statutes or any other
federal, state or local law, ordinance, rule or regulation are effectively
waived by this Agreement. Oakley understands that the signing of this Agreement
prevents his from making any further claims against BASi in connection with his
employment and the termination of his employment with BASi. Oakley agrees to
give up, release and waive all claims against BASi and not to bring any lawsuits
against BASi relating to the claims he has given up, released and waived, nor
will he allow any suit to be brought on his behalf. BASi represents that it is
not aware of the existence of any claims it may have against Oakley and has not
discussed the possibility of litigation against his. BASi affirms and
acknowledges that it is unaware of any potential claims it may have against
Oakley and has no present intention of asserting any such claims against his
once the agreement is signed.

 



Daniel T Oakley Page 2 of 6

 

 

5.No Admission of Liability; Waiver. This Agreement shall not in any way be
construed as an admission by BASi that it has acted wrongfully with respect to
Oakley or any other person, or that Oakley has any rights whatsoever against
BASi. Oakley waives any right or claim of reinstatement to employment with BASi
and agrees not to seek further employment with BASi. If Oakley does seek
employment with BASi, BASi is under no obligation to consider his for
employment.

 

6.Acknowledgement. Oakley acknowledges that he is not entitled to any of the
payments and benefits listed in paragraph 3(a) of this Agreement unless he signs
this Agreement and does not revoke it within the revocation period stated in
paragraph 16 below.

 

7.Non-Disparagement. In consideration of the promises made in this Agreement,
Oakley and BASi each agrees not to make any false, negative or disparaging
remarks or comments to any person and/or entity about the other party to this
Agreement, nor shall Oakley or BASi make any statement that may subject the
other party to potential embarrassment, humiliation or any other negative
consequence. In addition, Oakley agrees that he shall not make any public
statement, including but not limited to, any statement to the media or to BASi
employees, regarding the termination of his employment with BASi.

 

8.Consultation with Attorney. Oakley agrees that he has read this Agreement and
the releases contained herein, that he understands all of the terms hereof, that
he has not been coerced, threatened or intimidated into signing this Agreement,
and that he executes this Agreement voluntarily and with full knowledge of its
meaning and consequences and that he has had sufficient opportunity to consult
with his attorney regarding this Agreement. Oakley further acknowledges that
BASi hereby advises him that he should consult with an attorney before executing
this Agreement.

 

9.Violation of Agreement and Severability. Oakley agrees that if he breaches any
obligation set forth in this Agreement, BASi shall cease all payments to him, as
described in this Agreement, and it shall also cease providing all benefits to
him, as described in this Agreement. Oakley also understands and agrees that in
the event that this Agreement is ever held to be invalid or unenforceable, in
whole or in part, as to any particular type of claim or charge or as to any
particular circumstances, this Agreement shall remain fully valid and
enforceable as to all other claims, charges and circumstances.

 

10.Confidentiality and Non-Solicitation. Oakley agrees and understands that he
remains subject to the Confidentiality and Non-Solicitation obligations.

 

11.Oakley’s Representations. Oakley represents and warrants that in the making
and execution of this Agreement, he is not relying on any representation,
statement, or assertion of fact or opinion made by any agent, attorney,
employee, or representative of the persons, parties, or corporations being
released herein, and he hereby waives any right to rely upon all prior
agreements and/or oral representations made by any agent, attorney, employee, or
representative of such persons, parties, or corporations even though made for
the purpose of inducing his to enter into this Agreement.

 



Daniel T Oakley Page 3 of 6

 

 

12.Return of BASi’s Property. Oakley hereby represents and warrants that he will
return to BASi all of BASi’s property that is in his possession or control as of
the Effective Date. This includes, but is not limited to, keys, credit cards,
phone cards, cellular telephones, pages, directories, computer hardware and
software, books, documents, memoranda, and all other records, and copies
thereof.

 

13.Cooperation and Transition Assistance. Oakley agrees that he will be
available to provide reasonable assistance to BASi with transitional matters
relating to his former duties with BASi, without additional compensation, for
the Severance Period discussed in paragraph 3(a), above.

 

14.Miscellaneous. The Parties agree that this Agreement is deemed made and
entered into in the State of Indiana and in all respects shall be interpreted,
enforced and governed under the laws of the State of Indiana, unless otherwise
preempted by federal law. Jurisdiction and venue for litigation of any dispute,
controversy, or claim arising out of or in connection with this Agreement shall
lie exclusively in the federal or state courts in Tippecanoe County, Indiana,
and the Parties hereby consent to service of process from said courts. This
Agreement shall inure to the benefit of and may be enforced by, and shall be
binding on The Parties and their heirs, executors, administrators, personal
representatives, assigns, and successors in interest. The language of all parts
of this Agreement shall be in all cases construed as a whole, according to its
fair meaning, and not strictly for or against the drafter.

 

15.Disclosures by Oakley. As a condition precedent to his eligibility for the
severance benefits described in paragraph 3(a) above, Oakley affirms and attests
that he has disclosed during the course of his employment all employment and
other agreements he has signed on behalf of BASi in his capacity as Chief
Operating Officer to appropriate Company officials.

 

16.Time to Consider this Agreement. Oakley understands that he has twenty-one
(21) days from the date of delivery of this Agreement to consider the terms of
this Agreement. Oakley understands that he may sign this Agreement at any time
during the twenty-one (21) day period. Oakley understands that he may revoke
this Agreement if he so chooses until seven (7) days after the date of
execution. Oakley further understands that this Agreement will not become
effective or enforceable and that BASi’s obligations in paragraph 3 of this
Agreement to make payments and provide benefits will not become effective or
enforceable until seven (7) days from the date of Oakley’s execution of this
Agreement and provided that the Agreement is not revoked during such seven day
period ("Release Effective Date").

 

  Sincerely,       Bioanalytical Systems, Inc.       /s/ Bill Pitchford      
Bill Pitchford   Chief Human Resources Officer

 

Daniel T Oakley Page 4 of 6

 

 

My signature below represents my unconditional acceptance of all terms and
conditions contained in this Agreement.

 

/s/ DT Oakley  6/16/2020 Daniel T. Oakley  Date

 

STATE OF WISCONSIN  )    ) SS: COUNTY OF Dane  )

 

Subscribed to and sworn before me, a Notary Public, in and for said County and
State, this 16th day of June    , 2020.

 

/s/ David J. Gasner         Signature         David J. Gasner    Printed        
     Dane County Wisconsin    Notary Public         My Commission Expires:
 County of Residence:      4/12/22  USA

 

 

Daniel T Oakley Page 5 of 6

 



 

Schedule A (Special Vest)

 

Daniel T. Oakley Options

 

Employee
Number  Employee
Name Grant Date Expiry Date Exercise
Price  Issued  Exercised  Expired  Outstanding  Vested  NonVested  377  Daniel
Oakley 02/08/2019 02/08/2029 $1.4200   35,000.00   0.00   0.00   35,000.00 
 35,000   0.00 

 

Daniel T Oakley Page 6 of 6

